NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             26-APR-2021
                                             08:02 AM
                                             Dkt. 73 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       DEZIGNS CONSTRUCTION OF PR, LLC, Plaintiff-Appellee,
                                v.
  NEIGHBORHOOD POWER CORPORATION and RENEWABLE ENERGY VENTURES,
                    LLC, Defendants-Appellants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CASE NO. 2SP181000064)


          ORDER GRANTING JOINT MOTION TO DISMISS APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the "Joint/Stipulated Motion to
Dismiss Appeal," filed on April 20, 2021, by Plaintiff-Appellee
Dezigns Construction of PR, LLC and Defendants-Appellants
Neighborhood Power Corporation and Renewable Energy Ventures,
LLC, the papers in support, and the record, it appears that:
(1) this appeal has been docketed; (2) the parties stipulate to
dismiss this appeal and bear their own attorneys' fees and costs;
(3) the stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             Therefore, IT IS HEREBY ORDERED that the Joint/Stipu-
lated Motion to Dismiss Appeal is granted and this appeal is
dismissed.    The parties shall bear their own attorneys' fees and
costs on appeal.
             DATED:   Honolulu, Hawai#i, April 26, 2021.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge